Citation Nr: 1121784	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-27 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tuberculosis.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1982, with additional periods of Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hearing loss, tinnitus and tuberculosis.  During the course of this appeal, he has not been afforded a VA examination as to any of these claims.  

The Veteran's DD Form 214 shows his in-service Military Occupational Specialty was infantryman.  Following a June 1979 in-service audiogram, an examiner noted that the Veteran had mild high frequency hearing loss in his left ear and recommended an H-2 profile.  At separation, the Veteran had left ear hearing loss for VA compensation purposes.  A January 1990 periodic medical report, during the Veteran's reserve service, notes exposure to loud noises.  A May 2008 VA outpatient audiology note shows a reported history of four years of military noise exposure.  In light of the diagnosis of hearing loss and his report of tinnitus, the Board finds that he must be afforded a VA examination for the hearing loss and tinnitus claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to his tuberculosis claim, a June 1978 service treatment record shows that the Veteran tested positive for tuberculosis (he was PPD positive for tuberculosis) and he was referred to the INH initiation clinic.  The service treatment records show that in July 1978, he was started on INH therapy for one year.  A November 1978 service record shows that a June 1978 chest X-ray was negative.  A May 1979 treatment record indicates, however, that he was treated with INH therapy for only five months, indicating that he "stopped on his own."  In June 1979, the Veteran was referred to a physician for consideration of INH treatment.  An August 1980 in-service record reflects that he was treated with INH therapy for one year and that it was completed and that no follow-up was necessary; the assessment was INH chemoprophylaxis.

The Veteran was afforded a VA examination in September 1984.  The examiner discussed the Veteran's in-service treatment for tuberculosis.  Following his examination the examiner diagnosed him as PPD positive for tuberculosis.  The question is whether he has any current pulmonary diagnosis related to service.  The Veteran was not afforded a VA examination to assess that question and because a medical opinion is necessary to adjudicate this claim, this issue must be remanded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his bilateral hearing loss and tinnitus.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, must be performed, and all findings should be reported in detail.  The examiner must comment on the Veteran's lay report regarding the onset of his hearing loss and tinnitus.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to or had their onset during service.  The rationale for all opinions expressed should be provided in a legible report.

2.  After associating with the claims folder all pertinent, outstanding records, afford the Veteran the appropriate VA examinations to assess the nature and etiology of any respiratory disability, to specifically include tuberculosis, found to be present.  The claims folder should be made available and reviewed by the examiner.  The examiner should acknowledge and discuss the in-service history of the Veteran's PPD positive test result for tuberculosis and treatment with INH.  All necessary testing should be conducted.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran had an active tuberculosis infection during service, and as well as whether he has any current residuals of the in-service disease and/or treatment, to include any respiratory disability.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

